ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Turner Construction Company                  ) ASBCA Nos. 61055-ADR, 61265-ADR
                                             )            62239-ADR
                                             )
Under Contract No. W912PL-12-C-0005          )

APPEARANCES FOR THE APPELLANT:                  Robert J. Symon, Esq.
                                                Amy Garber, Esq.
                                                 Bradley Arant Boult Cummings LLP
                                                 Washington, D.C.

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Sarah L. Hinkle, Esq.
                                                James A. Wallace, Esq.
                                                Kathryn G. Morris, Esq.
                                                Matthew Tilghman, Esq.
                                                Traci N. Cunningham, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 2, 2021



                                              STEPHANIE CATES-HARMAN
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61055-ADR, 61265-ADR,
62239-ADR, Appeals of Turner Construction Company, rendered in conformance with
the Board’s Charter.

      Dated: September 3, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2